Citation Nr: 0713539	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-37 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for service 
connection for hearing loss and tinnitus.  

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including claims for rating increases and earlier 
effective dates for awards of VA compensation.  Upon a review 
of the file, it appears that this case must be remanded for 
proper notice to the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Board has reviewed the veteran's claims folder and notes 
that the only medical evidence associated with his claim thus 
far is his service medical records and an April 2003 
statement from his private physician reflecting that the 
veteran has a diagnosis of tinnitus that reportedly began 
during active duty, per the veteran's own historical account.  
However, there is no indication that a VA-authorized 
audiological examination was conducted to assess the present 
state of the veteran's hearing acuity.  A veteran who claims 
entitlement to VA compensation for hearing loss must first 
meet an auditory threshold prescribed by the regulations in 
38 C.F.R. § 3.385 for his hearing impairment to be considered 
a disability for purposes of determining eligibility for VA 
compensation.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; and the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Therefore, the case should be remanded to the RO so that the 
veteran may be scheduled for a VA audiological examination to 
determine if his hearing impairment meets the criteria for 
disabling hearing loss under § 3.385 before his claim can be 
adjudicated on the merits.  

The veteran asserts that he has a hearing loss condition that 
is traumatic in nature, and alleges that he was exposed to 
acoustic trauma that came from the noise of outgoing and 
incoming artillery fire while serving in the Republic of 
Vietnam.  The audiologist who examines the veteran should 
therefore present an opinion as to whether any hearing 
impairment discovered on examination is consistent with 
exposure to acoustic trauma.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following action:

1.  The RO is to provide the veteran 
notice of the provisions of the VCAA.  
The notice must comply with the 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006), and should also include an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
post-service health care providers, VA or 
non-VA, who treated that veteran for 
hearing loss, tinnitus, or any complaints 
relating to his ears.  After the veteran 
has signed the appropriate releases, 
those records not already made a part of 
the evidence should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.   

3.  The veteran should be scheduled for a 
VA-authorized audiological examination in 
which his hearing thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 
4000 Hertz, as well as his speech 
recognition scores using the Maryland CNC 
Test should be obtained.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should note any 
history of hospitalizations or surgery 
for treatment of medical problems 
relating to the veteran's ears, ear 
canals, eardrums, and inner ear.  The 
examiner should obtain an occupational 
and recreational history regarding the 
veteran's pre-service and post service 
noise exposure activities.  The etiology 
of any hearing loss and/or tinnitus 
should be determined by the examiner. 

Following the examination, the examiner 
should provide clinical observations, 
presented in a typed report.  

(a.)  If tinnitus is diagnosed, the 
examiner should state whether it is 
persistent or recurrent.  

(b.)  The examiner should present an 
opinion as to whether any hearing loss 
discovered on examination is consistent 
with exposure to acoustic trauma.

(c.)  If hearing impairment and/or 
tinnitus is detected on examination, the 
examiner should describe their effects on 
the veteran's occupational functioning 
and daily activities.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the claims of 
entitlement to service connection for 
hearing loss and tinnitus should be 
readjudicated.  If the benefit sought on 
appeal for either claim remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and an adequate time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

